Citation Nr: 1125192	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  97-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for service-connected facial scars including lacerations scars of left forehead and right lower lip; currently rated as 10 percent disfiguring scar left forehead, 10 percent for disfiguring scar right frontal scalp, and 10 percent for painful laceration left forehead.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1968 to August 1970.  He also had unverified service in the United States Naval Reserves from July 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural history

In a September 2005 decision, the Board denied entitlement to a compensable evaluation for service-connected laceration scars of the left forehead and right lower lip.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  

In a May 2009 Memorandum Decision, the Court partially affirmed and partially vacated the Board's June 2005 decision and remanded the issues of entitlement to a compensable evaluation for facial scars and entitlement to service connection for diabetes mellitus, type II, as secondary to herbicide exposure for development and readjudication consistent with the directives contained therein.  Accordingly, in November 2009, the Board remanded the issues for further evidentiary development.  

In an April 2011 rating decision, the RO granted entitlement to service connection for diabetes mellitus and assigned a 20 percent evaluation, effective May 8, 2001.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

The April 2011 rating decision also assigned separate disability ratings to the Veteran's facial scars; specifically, 10 percent for disfiguring scar, left forehead; 10 percent for disfiguring scar, right frontal scalp; and 10 percent for painful laceration, left forehead.  The Veteran has not expressed satisfaction with the increased disability ratings.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  Additionally, the Board notes that the April 2011 rating decision did not address the service-connected laceration scar, right lower lip.  

The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in April 2011.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The May 2009 Memorandum Decision by the Court found that in the Board's September 2005 decision improperly relied upon an inadequate May 2003 VA examination report as to the facial scars.  Specifically, the Court indicated that the May 2003 VA examiner "focused only on the scar on [the Veteran's] left forehead and did not examine the service-connected scar on his lower right lip."  The Court thus concluded, "[f]or this reason, the Court will vacate the September 2005 Board decision with respect to [the Veteran's] claims for an increased rating for his service-connected laceration scars of the left forehead and right lower lip, and remand the matter for further development and readjudication."

Accordingly, pursuant to the May 2009 Memorandum Decision, the Board remanded the facial lacerations claim in November 2009 for further development including the administration of an updated VA examination as to the service-connected facial lacerations scars.  Specifically, the November 2009 Board Remand instructed the AMC to schedule the Veteran for a dermatology examination to assess the severity of the service-connected scarring of his left forehead and right lip.  The instruction specified that the examining physician "should provide a detailed description of each scar, to include, but not limited to, the following:  the size of each scar and scar areas in square inches or square centimeters; whether any scar is superficial; whether any scar is deep; whether any scar is unstable; whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; and whether any scar causes limited motion or other limitation of function of an affected bodily part."  The November 2009 remand further instructed, "[i]f the scars do not cause limited motion or other limitation of function of an affected bodily part, the physician should specifically so state in the examination report.  The examiner should also describe the extent of disfigurement or deformity resulting from the scars.  Color photographs should be included with the examination report, if deemed necessary or helpful."

In accordance with the Board Remand, the Veteran was afforded VA examinations in February 2011 and August 2010 as to his service-connected facial scars.  The August 2010 VA examination report was not in compliance with the Board's November 2009 remand instructions as it failed to separately address each identified facial scar.  Moreover, the August 2010 VA examiner failed to document whether the Veteran experienced limitation of motion or other limitation of function of an affected bodily part as a result of the service-connected scars.  

As indicated, the Veteran was afforded a subsequent examination in February 2011 at which time the VA examiner indicated that she observed a 7 cm. scar of the Veteran's left frontal scalp/forehead and a 2 cm. scar of the Veteran's right frontal scalp.  The examiner briefly described each of these scars, however, she failed to describe the extent of disfigurement or deformity resulting from the scars as was instructed in the Board Remand.  To this end, the Board notes that the Veteran has specifically contended that his life has been significantly impacted by the "grotesque" deformity of these scars and has provided a lay statement from his spouse describing the impact of the scars on his family.  See the statements of the Veteran and his spouse dated January 2010.  These contentions should be specifically addressed by the VA examiner.  Moreover, the August 2010 VA examiner documented the Veteran's report that he had a scar of the lower right lip, but the February 2011 examiner indicated that she saw no such scar and failed to reconcile this with the previous examination's findings.  The Board further notes that both the August 2010 and February 2011 reports stated that photographs of the Veteran's scars were performed in conjunction with the examinations.  However, the only photographs contained within the claims folder are those associated with the May 2003 VA examination, which were already of record at the time of the November 2009 Board Remand.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been fully complied with, the case must be remanded so that this may be accomplished.

The evidence of record indicates that the Veteran currently receives Social Security disability benefits.  The Board recognizes that certain SSA decisional documents have been associated with the claims folder.  However, in order to ensure full compliance with the duty to assist, the Board finds that the Veteran's complete SSA records should be requested as such may shed light on the nature of the Veteran's claimed disabilities.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits]. 

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claim.  VBA should take appropriate steps to secure any outstanding medical records identified by the Veteran and associate them with the VA claims folder.

2. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims file.  Any notice from SSA that these records are not available should be noted in the Veteran's claims file.

3. The Veteran should be afforded a dermatology examination to assess the severity of the service-connected facial scarring, including the service-connected scarring of his left forehead and right lip.  The claims folder, including a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.  All clinical findings should be reported in detail, and all tests and studies deemed necessary by the examiner should be performed.

The physician should provide a detailed description of each scar, including but not limited to, the following:  (1). the size of each scar and scar areas in square inches or square centimeters; (2). whether any scar is superficial (not associated with underlying soft tissue damage); (3). whether any scar is deep (associated with underlying soft tissue damage); (4). whether any scar is unstable (with frequent loss of covering of skin over the scar); (5). whether any scar is well-healed, painful, tender, adherent, and/or ulcerated; (6). whether any scar causes limited motion or other limitation of function of an affected bodily part; if so, the physician should describe in detail the limitation(s), and extent and severity thereof.  If the scars do not cause limited motion or other limitation of function of an affected bodily part, the physician should specifically so state in the examination report.

The examiner should also describe the extent of disfigurement or deformity resulting from the scars.  In describing the extent of disfigurement or deformity, if any, the VA examiner should specifically discuss the Veteran's report of the disfigurement caused by his service-connected facial scarring and its impact on his everyday life.

Any color photographs obtained from previous examinations, including the February 2011 and August 2010 VA dermatological examinations, should be obtained and associated with the claims folder.  Updated color photographs should be included with the examination report if deemed necessary or helpful.

If additional examinations and/or diagnostic testing are deemed to be necessary, such should be scheduled.  Rationale for all opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  A report should be prepared and associated with the Veteran's VA claims folder.

4. Following any further development that the RO deems necessary, the claim on appeal should be readjudicated.  If any of the benefits sought on appeal remain denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


